—Appeal by the defendant from a judgment of the Supreme Court, Kings *476County (Lipp, J.), rendered September 18, 1997, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, no reasonable view of the evidence supports a justification charge and, thus, the trial court properly declined to give it (see, Penal Law § 35.15 [2]).
Under the circumstances of this case, the defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.